           Case 3:17-cv-00621-SDD-EWD        Document 77      08/19/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


LAMPLEY
                                                                       CIVIL ACTION

VERSUS
                                                                       17-621-SDD-EWD

BROWN, ET AL.


                                           RULING

          The Court has carefully considered the Motions,1 the record, the law applicable to

this action, and the Report and Recommendations2 of United States Magistrate Judge

Erin Wilder-Doomes, dated July 23, 2020, to which no objection has been filed.

          The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts it as the Court’s opinion herein.

          ACCORDINGLY, the Motions for Summary Judgment, filed by Johnny Scott (Rec.

Doc. 73) and J. Brown (Rec. Doc. 72) are hereby GRANTED and Plaintiff's claims against

Johnny Scott and J. Brown are hereby DISMISSED WITHOUT PREJUDICE for failure of

Plaintiff to exhaust administrative remedies as required by 42 U.S.C. § 1997e.

          Signed in Baton Rouge, Louisiana on August 18, 2020.




                                          S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA


1
    Rec. Docs. 72 and 73.
2
    Rec. Doc. 74.
